DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (“US 20190197960; “Kim” hereinafter).
	Regarding claim 1, Kim discloses a display device, comprising: a display panel (100) having a display area (102); a back cover (support cover onto which array 102 is disposed as depicted in fig. 4) disposed on a rear surface of the display panel (fig. 4); a first roller (221) which winds or unwinds the back cover and the display panel (“The flexible display panel 100 is rolled between a driving roller 221 and the direction conversion roller 211. If the driving roller 221 is rotated in response to rotation of a motor, the flexible display panel 100 is moved in an upward-downward direction”, Par. [0041]); and a second roller (211) which is disposed above the first roller (221) to move in a vertical direction, the back cover and the display panel being overlaid on the second roller (“a distance between the first box 210 and the second box 220 may be changed depending on an aspect ratio selected in the partial mode.”, Par. [0039]; “a motor and a driving roller 210 connected to the motor are arranged in the second box 220”, Par. [0040]).  
	Regarding claim 12, Kim discloses a display device, comprising: a display panel (100) having a display area (102); a back cover (support cover onto which array 102 is disposed as depicted in fig. 4) disposed on a rear surface of the display panel (fig. 4); a first roller (221) which is connected to a lower end of the back cover (the lower end of support cover onto which the array 102 is disposed is connected to the first roller 221, figs. 3A-4) to wind or unwind the back cover and the display panel (“The flexible display panel 100 is rolled between a driving roller 221 and the direction conversion roller 211. If the driving roller 221 is rotated in response to rotation of a motor, the flexible display panel 100 is moved in an upward-downward direction”, Par. [0041]); and a second roller (211) which is disposed above the first roller (221) to move in a vertical direction and is fastened with an upper end of the back cover (fig. 3A) (“a distance between the first box 210 and the second box 220 may be changed depending on an aspect ratio selected in the partial mode.”, Par. [0039]; “a motor and a driving roller 210 connected to the motor are arranged in the second box 220”, Par. [0040]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of O’Brien (US 20130058063; “O’Brien” hereinafter).
	Regarding claim 2, Kim discloses a lower end of the back cover is fastened with the first roller (221) (support cover onto which array 102 is disposed as depicted in fig. 4 is connected to the first roller 221 as depicted in figs 3A-3C).
Kim does not disclose the display device of claim 1 further comprising: an extending sheet which is fastened with an upper end of the back cover.
O’Brien (fig. 2) teaches a display device comprising an extending sheet (224) which is fastened with an upper end of a back cover (210) (“The take-up film 224 is attached to both the trailing edge of the flexible display 104 and also to the ends of the carrier tracks 210, Par. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to incorporate an extending sheet attached to the end of the cover or support structure of a display panel as taught by O’Brien because such modification helps to pull the display panel in retracted position and maintains an aligned orientation in the retracted position  (Par. [0022]).
Regarding claim 4, Kim in view of O’Brien (relied on Kim) discloses a housing unit (220) which accommodates the first roller (221), wherein the housing unit includes an opening through which the back cover and the display panel move to an outside and an inside of the housing unit (housing 220 has an opening through which the display a panel 102 and the cover support for the display panel 102 extends, figs 3A-4).  
Regarding claim 5, Kim in view of O’Brien (relied on Kim) discloses wherein the opening of the housing unit (220) includes: a first opening through which the back cover and the display panel move in a vertical direction (housing 220 has an opening through which the display a panel 102 and the cover support for the display panel 102 extends, figs 3A-4); and a second opening through which the extending sheet moves in the vertical direction ((housing 220 has a second opening through which 104 extends, figs 3A-4).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamamoto (US 20200320907; “Yamamoto” hereinafter).
Regarding claim 3, Kim discloses the display device as claimed in claim 1.
Kim does not explicitly disclose the display device according to claim 1, further comprising: an extending sheet which is disposed on a rear surface of the back cover and has a lower end fastened with the first roller. 
Yamamoto teaches display device comprising a back cover (10), and an extending sheet (130) which is disposed on a rear surface of the back cover and has a lower end fastened with a first roller (110). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to incorporate an extending sheet attached to the rear surface of the back cover and having a lower end fastened with the first roller as taught by Yamamoto because such modification helps to adjust the position or height of the display panel.

Claim(s) 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view O’Brien as applied to claim 4, and in further view of Yamamoto.
Regarding claim 6, Kim in view of O’Brien discloses the display device as claimed in claim 4.
Kim in view of O’Brien does not explicitly disclose the display device according to claim 4, comprising: a third roller disposed in the housing unit, wherein an upper end of the extending sheet is fastened with the third roller.  
	Yamamoto teaches a display device comprising a third roller (120) disposed in a housing unit (160), wherein an upper end of an extending sheet (130) is fastened with the third roller (120).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien to incorporate a third roller and upper end of the  extending sheet being attached to the third roller as taught by Yamamoto because such modification provides additional rotation member that helps in easier rolling of the display panel up and down.
Regarding claim 11, Kim in view of O’Brien and Yamamoto (relied on Yamamoto) discloses wherein the extending sheet  (130Y2) is wound around or unwound from the third roller (120) by rotation of the third roller (Par. [0124]-[0125]). 
Yamamoto further teaches a second motor which rotates the third roller (120) (“The conveyance controller 103 includes, for example, a drive source such as a motor, for rotating each of the conveyance rollers 110 and 120”, Par. [124]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien and Yamamoto to incorporate a motor for rotating the third roller as taught by Yamamoto because such modification helps in rotating the third roller for winding and unwinding of the extending sheet or module cover.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view O’Brien as applied to claim 4, and in further view of Cho (US 20190064578; “Cho” hereinafter).
Regarding claim 7, Kim in view of O’Brien discloses the display device as claimed in claim 4.
	Kim in view of O’Brien does not explicitly disclose the display device according to claim 4, further comprising: a first rotary shaft which is axially coupled to the first roller; a roller support unit which is provided on sides of the first roller and is rotatably coupled to the first rotary shaft; and a torsion spring which is wound around the first rotary shaft to be installed in the first roller.  
Cho teaches a display device comprising a rotary shaft (230) which is axially coupled to a roller (210 and 250); a roller support unit (220a) which is provided on sides of the roller (210) and is rotatably coupled to the rotary shaft (230); and a torsion spring (240) which is wound around the rotary shaft to be installed in the roller (figs. 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien to incorporate a rotating shaft and a torsion spring in the roller as taught by Cho because such modification generates torsional elasticity when the roller rotates and helps in rotating the roller.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view O’Brien as applied to claim 4, and in further view of Park et al. (US 20190098774; “Park” hereinafter).
Regarding claim 7, Kim in view of O’Brien discloses the display device as claimed in claim 4.
	Kim in view of O’Brien does not explicitly disclose the display device according to claim 4, further comprising: a first rotary shaft which is axially coupled to the first roller; a roller support unit which is provided on sides of the first roller and is rotatably coupled to the first rotary shaft; and a torsion spring which is wound around the first rotary shaft to be installed in the first roller.  
Park (fig. 55) teaches a display device comprising a rotary shaft (547) which is axially coupled to a roller (556); a roller support unit (523) which is provided on sides of the roller (556) and is rotatably coupled to the rotary shaft (547) (Par. [0255]); and a torsion spring (573) which is wound around the rotary shaft (547) to be installed in the roller (fig. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien to incorporate a rotating shaft and a torsion spring in the roller as taught by Cho because such modification generates restoring force which stabilizes the rotation of the roller.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view O’Brien as applied to claim 4, and in further view of Heo et al. (US 20190246512; “Heo” hereinafter).
Regarding claim 8, Kim in view of O’Brien discloses the display device as claimed in claim 4; and a first motor (234) disposed on one side of the first roller (221) (“ A shaft of a first motor 234 is connected to a driving roller 221”, Par. [0069]).
Kim in view of O’Brien does not explicitly disclose the display device according to claim 4, further comprising; and a driving shaft which is coupled to the first motor.  
Heo (figs. 14-28) teaches a display device comprising a first motor (137) disposed on one side of a roller (143); and a driving shaft (73b) which is coupled to the first motor (137).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien to incorporate a first motor disposed on one side of the first roller and a driving shaft coupled to the first motor as taught By Heo because such modification helps to wound and unwound the display panel and back cover.
Regarding claim 9, Kim in view of O’Brien and Heo discloses the display device as claimed in claim 8.
Heo further teaches a plurality of links (191 comprising of 151, 13) which is disposed on a rear surface of the back cover (15) and is hinged with each other (fig. 22); and a roller lifting unit  (73) which is coupled to an end of one link among the plurality of links (fig. 22), wherein the plurality of links is connected to the driving shaft through another end of the one link to be lifted and lowered in the vertical direction in accordance with driving of the first motor (Par. [0141], [0142]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien and Heo to incorporate a plurality of links disposed on the rear surface of the back cover and hinged with each other; and a roller lifting unit coupled to an end of one link to be lifted and lowered in the vertical direction in accordance with driving of the first motor as taught by Heo because  such modification helps to wound and unwound the display panel and back cover.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view O’Brien as applied to claim 4, and in further view of Kim et al. (US 20190371214 ; “Kim’214” hereinafter).
Regarding claim 8, Kim in view of O’Brien discloses the display device as claimed in claim 4; and a first motor (234) disposed on one side of the first roller (221) (“ A shaft of a first motor 234 is connected to a driving roller 221”, Par. [0069]).
Kim in view of O’Brien does not explicitly disclose the display device according to claim 4, further comprising: a driving shaft which is coupled to the first motor.  
Kim’214 (figs. 1-6) teaches a display device comprising a first motor (810) disposed on one side of a roller (5) (fig. 4); and a driving shaft which is coupled to the first motor (810) (“The roller rotation mechanism may include a motor having a driving shaft”, Par. [0044]; “The driving shaft of the motor 810 may be disposed on both sides of the motor 810”, Par. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien to incorporate a first motor disposed on one side of the first roller and a driving shaft coupled to the first motor as taught By Kim’214 because such modification helps to wound and unwound the display panel.
Regarding claim 9, Kim in view of O’Brien and Kim’214 discloses the display device as claimed in claim 8.
Kim’214 further teaches a plurality of links (840, 914, 912) which is disposed on a rear surface of the back cover (4) and is hinged with each other (fig. 22); and a roller lifting unit  (911, 913) which is coupled to an end of one link among the plurality of links (fig. 22), wherein the plurality of links (912, 914) is connected to the driving shaft (driving shaft of the motor 810) through another end of the one link (840) to be lifted and lowered in the vertical direction in accordance with driving of the first motor (Par. [0141], [0142]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien and Kim’214 to incorporate a plurality of links disposed on the rear surface of the back cover and hinged with each other; and a roller lifting unit coupled to an end of one link to be lifted and lowered in the vertical direction in accordance with driving of the first motor as taught by Kim’214 because such modification helps to raise the display panel.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view O’Brien in view of Kim’214 as applied to claim 9, and in further view of Takayanagi et al. (US 20160320804 ; “Takayanagi” hereinafter).
Regarding claim 10, Kim in view of O’Brien and Kim’214 discloses the display device as claimed in claim 10.
Kim in view of O’Brien and Kim’214 does not explicitly the display device according to claim 9, further comprising: a second rotary shaft which is axially coupled to the second roller; and a fastening unit which is connected to an end of the second rotary shaft, wherein the roller lifting unit is rotatably fastened with the fastening unit.  
	Takayanagi teaches a display device comprising: a second rotary shaft (103-1, 103-2, 62) which is axially coupled to a second roller (103); and a fastening unit (101) which is connected to an end of the second rotary shaft (103-1, 103-2 or 62) shaft 103-1, 103-2 or 62 are connected to the unit 101, fig. 18-19) , wherein a roller lifting unit (6-1, 6-2) is rotatably fastened with the fastening unit (101).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien and Kim’214 to incorporate a secondary shaft coupled to the second roller and roller lifting unit and secondary shaft connected to a fastening unit as taught by Takayanagi because such modification help to expand the display panel.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heo et al. (US 20190246512; “Heo” hereinafter).
Regarding claim 13, Kim discloses the display device as claimed in claim 12; and comprising a first motor (234) disposed on one side of the first roller (221) (“ A shaft of a first motor 234 is connected to a driving roller 221”, Par. [0069]); and a second motor which rotates the first roller (221) (“the driving roller 221 is rotated in response to rotation of a motor”, Par. [0041]).  
.Kim does not explicitly disclose the display device according to claim 12, further comprising: a driving shaft which is coupled to the first motor.  
Heo (figs. 14-28) teaches a display device comprising a first motor (137) disposed on one side of a roller (143); and a driving shaft (73b) which is coupled to the first motor (137).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to incorporate a first motor disposed on one side of the first roller and a driving shaft coupled to the first motor as taught By Heo because such modification helps to wound and unwound the display panel and back cover.
Regarding claim 14, Kim in view of Heo discloses the display device as claimed in claim 13.
Heo further teaches a plurality of links (191 comprising of 151, 13) which is disposed on a rear surface of the back cover (15) and is hinged with each other (fig. 22); and a roller lifting unit  (73) which is coupled to an end of one link among the plurality of links (fig. 22), wherein the plurality of links is connected to the driving shaft through another end of the one link to be lifted and lowered in the vertical direction in accordance with driving of the first motor (Par. [0141], [0142]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Heo to incorporate a plurality of links disposed on the rear surface of the back cover and hinged with each other; and a roller lifting unit coupled to an end of one link to be lifted and lowered in the vertical direction in accordance with driving of the first motor as taught by Heo because  such modification helps to wound and unwound the display panel and back cover.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US 20190371214 ; “Kim’214” hereinafter).
Regarding claim 13, Kim discloses the display device as claimed in claim 12; and comprising a first motor (234) disposed on one side of the first roller (221) (“ A shaft of a first motor 234 is connected to a driving roller 221”, Par. [0069]); and a second motor which rotates the first roller (221) (“the driving roller 221 is rotated in response to rotation of a motor”, Par. [0041]).  
Kim does not explicitly disclose the display device according to claim 12, further comprising: a driving shaft which is coupled to the first motor.  
Kim’214 (figs. 1-6) teaches a display device comprising a first motor (810) disposed on one side of a roller (5) (fig. 4); and a driving shaft which is coupled to the first motor (810) (“The roller rotation mechanism may include a motor having a driving shaft”, Par. [0044]; “The driving shaft of the motor 810 may be disposed on both sides of the motor 810”, Par. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien to incorporate a first motor disposed on one side of the first roller and a driving shaft coupled to the first motor as taught By Kim’214 because such modification helps to wound and unwound the display panel.
Regarding claim 14, Kim in view of Kim’214 discloses the display device as claimed in claim 13.
Kim’214 further teaches a plurality of links (840, 914, 912) which is disposed on a rear surface of the back cover (4) and is hinged with each other (fig. 22); and a roller lifting unit  (911, 913) which is coupled to an end of one link among the plurality of links (fig. 22), wherein the plurality of links (912, 914) is connected to the driving shaft (driving shaft of the motor 810) through another end of the one link (840) to be lifted and lowered in the vertical direction in accordance with driving of the first motor (Par. [0141], [0142]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Kim’214 to incorporate a plurality of links disposed on the rear surface of the back cover and hinged with each other; and a roller lifting unit coupled to an end of one link to be lifted and lowered in the vertical direction in accordance with driving of the first motor as taught by Kim’214 because such modification helps to raise the display panel.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Kim’214 as applied to claim 14, and in further view of Takayanagi et al. (US 20160320804 ; “Takayanagi” hereinafter) and Park et al. (US 20190098774; “Park” hereinafter).
Regarding claim 15, Kim in view of O’Brien and Kim’214 discloses the display device as claimed in claim 14.
Kim in view of Kim’214 does not explicitly the display device according to claim 14, further comprising: a second rotary shaft which is axially coupled to the second roller; a fastening unit which is connected to an end of the second rotary shaft; and a torsion spring which is wound around the second rotary shaft to be installed in the second roller, wherein the roller lifting unit is rotatably fastened with the fastening unit
	Takayanagi teaches a display device comprising: a second rotary shaft (103-1, 103-2, 62) which is axially coupled to a second roller (103); and a fastening unit (101) which is connected to an end of the second rotary shaft (103-1, 103-2 or 62) shaft 103-1, 103-2 or 62 are connected to the unit 101, fig. 18-19) , wherein a roller lifting unit (6-1, 6-2) is rotatably fastened with the fastening unit (101).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of O’Brien and Kim’214 to incorporate a secondary shaft coupled to the second roller and roller lifting unit and secondary shaft connected to a fastening unit as taught by Takayanagi because such modification help to expand the display panel.
Park (fig. 55) teaches a torsion spring (573) which is wound around the rotary shaft (547) to be installed in the roller (556) (fig. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Kim’214 and Takayanagi to incorporate a rotating shaft and a torsion spring in the roller as taught by Cho because such modification generates restoring force which stabilizes the rotation of the roller.

Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamamoto.
	Regarding claim 16, Kim discloses a display device, comprising: a display panel (100) having a display area (102); a back cover (support cover onto which array 102 is disposed as depicted in fig. 4) disposed on a rear surface of the display panel (fig. 4); a first roller (221) which is disposed in a housing unit  (220)and winds or unwinds the back cover and the display panel (“The flexible display panel 100 is rolled between a driving roller 221 and the direction conversion roller 211. If the driving roller 221 is rotated in response to rotation of a motor, the flexible display panel 100 is moved in an upward-downward direction”, Par. [0041]); and a second roller (211) which is disposed above the first roller (221) to move in a vertical direction, the back cover and the display panel being overlaid on the second roller (“a distance between the first box 210 and the second box 220 may be changed depending on an aspect ratio selected in the partial mode.”, Par. [0039]; “a motor and a driving roller 210 connected to the motor are arranged in the second box 220”, Par. [0040]).  
	Kim does not disclose a third roller disposed in the housing unit; and an extending sheet which is disposed at an upper end of the back cover or a rear surface of the back cover and is fastened with the third roller through an upper end.
	Yamamoto teaches a display device comprising a third roller (120) disposed in a housing unit (160), and an extending sheet (130) which is disposed at an upper end of a back cover or a rear surface of the back cover (As depicted in fig. 9, the support base 10 onto which display layer 20 is disposed is considered as back cover for the display layer 20; and the sheet 130 or 130Y2 is disposed at a rear surface of the back cover 10) and is fastened with the third roller (120) through an upper end (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to incorporate a third roller and upper end of the  extending sheet disposed at a rear surface of the back cover and is fastened with the third roller through an upper end as taught by Yamamoto because such modification provides additional rotation member that helps in easier rolling of the display panel up and down.
Regarding claim 17, Kim in view of Yamamoto discloses the display device as claimed in claim 16; further comprising: a first motor (234) which is disposed at one side of the first roller  (221) (“A shaft of a first motor 234 is connected to a driving roller 221”, Par. [0069]) and lifts and lowers the back cover and the display panel (Par. [0067]).
Yamamoto further teaches a second motor which rotates the third roller (120) (“The conveyance controller 103 includes, for example, a drive source such as a motor, for rotating each of the conveyance rollers 110 and 120”, Par. [124]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Yamamoto to incorporate a motor for rotating the third roller as taught by Yamamoto because such modification helps in rotating the third roller for winding and unwinding of the extending sheet or module cover.
Regarding claim 18, Kim in view of Yamamoto discloses wherein after lifting the back cover (support cover onto which array 102 is disposed as depicted in fig. 4, Kim) and the display panel (102, Kim) by driving the first motor  (“The flexible display panel 100 is rolled between a driving roller 221 and the direction conversion roller 211. If the driving roller 221 is rotated in response to rotation of a motor, the flexible display panel 100 is moved in an upward-downward direction”, Par. [0041], Kim) and winding the extending sheet around the third roller (120, Yamamoto) by driving the second motor (“The conveyance controller 103 includes, for example, a drive source such as a motor, for rotating each of the conveyance rollers … 120”, Par. [0124], Yamamoto), constantly maintain a height of a watching area in the display area to display images (“ the size and positions of the exposed display region 102 between the first box 210 and the second box 220 are fixed”. Par. [0038], Kim; although, it is not explicitly disclose by the Kim or Yamamoto, the first motor has to be turned off to maintain the height of the display panel).  
Note: “the first motor is turned off...” is a process limitation and the process of operation of the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not have patentable weight.
Regarding claim 19, Kim in view of Yamamoto discloses the second motor is driven and the third roller is rolled to move the watching area (“The conveyance controller 103 includes, for example, a drive source such as a motor, for rotating each of the conveyance rollers … 120”, Par. [0124], Yamamoto).  
Note: “the first motor is turned off...” is a process limitation and the process of operation of the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not have patentable weight.
Regarding claim 20, Kim in view of Yamamoto discloses wherein the extending sheet (130Y2, Yamamoto) is wound around the third roller (120, Yamamoto) to locate an upper end of the display area (150) to be close to the third roller (120, Yamamoto), and the watching area is driven on a front surface and a rear surface of the display device to display images (fig3. 3, 11).  
Note: “the first motor is turned off...” is a process limitation and the process of operation of the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not have patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841